DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: The present specification fails to provide an adequate description of elements/components and their functional relationship with each other and the claimed invention as illustrated in Fig.1. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston (US 9,634,766 B2).
Regarding claim 1, Johnston discloses a distributed optical fiber sensing system comprising:
 a length of optical fiber (an optical fiber 110, Figs. 1 and 2); an optical interrogator unit (an interrogation unit 120, Figs.1 and 2) that generates optical pulses from laser light (light source 210, Figs.1 and 2) introduces them into the optical fiber and receives Rayleigh reflected signals from the fiber (Column 3, line 6-8); and
 a receiver unit (photodetector 220, Figs.1 and 2) configured to extract OTDR information from the Rayleigh reflected signals (column 3, line 36-38); wherein the laser light is scanned over wavelength and/or frequency (column 3, line 4-6).

Regarding claim 2, Johnston, as discussed in claim 1, discloses:
wherein the receiver unit (photodetector 220, Figs.1 and 2) is configured to average over multiple measurements the OTDR information (column 4, line 38-44 and line 50-57).

Claims 3-6 are rejected under 35 U.S.C103 as being unpatentable over Johnston (US 9634766 B2).
Regarding claim 3, Johnston, as discussed in claim 2 above, lacks a clear inclusion of a scanning range of the laser light as claimed, selecting specific scanning range of the laser light in order to provide intended sensing performances in an optical system would have been obvious to one of ordinary skill in the art. Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Johnston accordingly in order to provide more control accurate sensing result of the sensing system.
Regarding claim 4, Johnston, as discussed in claim 3, lacks a clear inclusion of a scanning signal generator that drives the laser scanning as claimed, selecting a specific manner for controlling laser scanning in order to provide a better performance of laser scanning in an optical system would have been obvious to one of ordinary skill in the art. Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed system of Johnston accordingly in order to provide more control to the scanning performance of laser light.
Regarding claim 5, Johnston, as discussed in claim 3, lacks a clear inclusion of a modulator with single sideband frequency modulation as claimed, selecting a desired modulator for modulating laser light in an optical system would have been obvious to one of the ordinary skills in the art. Absent of any showing criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed system of Johnston accordingly in order to provide a better signal modulation for laser light.

Regarding claim 6, Johnston, as discussed in claim 5, lacks a clear inclusion of a modulator comprises a push-pull Mach-Zehnder Modulator (MZM) as claimed. Utilizing a known and available modulator for modulating optical signal in an optical system would have been obvious to one of ordinary skill in the art. Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed system of Johnston accordingly in order to provide a better laser light modulation for the system.




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Preston et al., US 2016/0191163 A1 disclose a modular fiber optic interferometry control system that detects pressure strain or perturbation including continuous wave, distributed acoustic sensing as well as optical time domain reflectometer.
2.Stiffler et al., US 9,020,360 disclose a method and apparatus including an optical source for a single order single-sideband suppressed-carrier optical signal with a bandwidth that scales from over 1 gigaHertz to greater than 20 gigaHertz including a radio frequency electrical source and an optical modulator configured to output an optical signal with the optical carrier signal modulated by the radio frequency signal.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI THI NGOC TRAN whose telephone number is (571)272-3456. The examiner can normally be reached Monday-Friday: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on (571)270-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.T./Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878